PER CURIAM.
Paul M. Omar, a federal prisoner, appeals the magistrate judge’s order * denying relief on his petition filed under 28 U.S.C. § 2241 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Omar v. Brooks, No. CA-02-561 (E.D.Va. Apr. 18, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to the magistrate judge’s jurisdiction under 28 U.S.C. § 636(c) (2000).